 Case 1:20-cr-00201-EK Document 34 Filed 11/04/20 Page 1 of 5 PageID #: 263



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 ------------------------------------x

UNITED STATES OF AMERICA

          -against-                                     MEMORANDUM & ORDER
                                                         20-CR-201-EK
AFRICAN FRAZIER,

                 Defendant.

------------------------------------x

ERIC KOMITEE, United States District Judge:

           Defendant African Frazier is charged with possessing a

firearm after having been convicted of a felony, in violation of

18 U.S.C. § 922(g).     In February 2020, parole officers employed

by the New York State Department of Corrections and Community

Supervision (DOCCS) conducted a search of his apartment and

recovered a loaded .40-caliber pistol.        Frazier moves to

suppress the firearm and his post-search statements.           Def. Mot.,

ECF No. 24-1.    For the reasons set forth below, that motion is

DENIED.



           In July 2015, the Defendant applied for release from

prison to parole.     He signed an “Application for Conditional

Release to Parole Supervision” in which he acceded to certain

“Conditions of Release” — one of which was that Frazier would

“permit [his] Parole Officer to visit [him] at [his] residence

and/or place of employment and [] permit the search and

                                     1
 Case 1:20-cr-00201-EK Document 34 Filed 11/04/20 Page 2 of 5 PageID #: 264



inspection of [his] person, residence and property.”           Gov’t Br.

Exhibit B at 4, ECF No. 26-2.       Frazier’s parole application was

granted that same day.     Upon release, he was placed under DOCCS

supervision until July 31, 2020.         Compl. ¶ 2, ECF No. 1.

Entering on parole, Frazier again consented to search, signing a

“Certificate of Release to Parole Supervision” that stated: “I,

African FRAZIER, voluntarily accept Parole Supervision.            I fully

understand that my person, residence and property are subject to

search and inspection”; and, “I will permit my Parole Officer to

visit me at my residence and/or place of employment and I will

permit the search and inspection of my person, residence and

property.”    Gov’t Br. Exhibit B at 2.       Mr. Frazier also

certified that he would not possess a firearm.           Id.

           In February 2020, the New York City Police Department

received a “reliable tip” that the Defendant had a firearm in

his apartment.    Compl. ¶ 3.    This tip was transmitted to DOCCS,

and on February 24, 2020, parole officers searched the

Defendant’s apartment and found the loaded gun in question.             Id.

¶¶ 4-6.

             The Defendant argues that this search violated the

Fourth Amendment.     He contends that “his status as a parolee

does not strip him of the Fourth Amendment’s protections.”            Def.

Mot. at 3.     He also moves to suppress his subsequent statements

as the fruits of an unlawful search.         Id. at 5.

                                     2
 Case 1:20-cr-00201-EK Document 34 Filed 11/04/20 Page 3 of 5 PageID #: 265




           The Supreme Court held in Samson v. California that

“the Fourth Amendment does not prohibit” even a “suspicionless

search of a parolee” or his residence.        547 U.S. 843, 857

(2006).   The Supreme Court reached this conclusion after

“[e]xamining the totality of the circumstances pertaining to

petitioner’s status as a parolee” and finding that he “did not

have an expectation of privacy that society would recognize as

legitimate.”   Id. at 852.     In so ruling, the Court noted that

the petitioner had agreed, as a condition of his release, to

submit to suspicionless search at any time; but the Court

expressly declined to rest its holding on the “acceptance of the

search condition [as] consent” rationale.         Id. at 852 n.3.

Instead, the Court held that parolees have “severely diminished

expectations of privacy” even absent such consent, because while

on parole they remain “on the ‘continuum’ of state-imposed

punishments” in a status that is “more akin to imprisonment”

than other statuses.     Id. at 850, 852.     To the extent Samson

controls here, the Defendant’s motion must be denied.

           There is, however, a lingering question in the Second

Circuit about whether Samson superseded the standard previously

applied to parole searches — namely, the standard articulated in

People v. Huntley, 43 N.Y.2d 175 (1977).         In Black v.

Petitinato, 761 F. App'x 18, 21 (2d Cir. 2019), for example, the

                                     3
 Case 1:20-cr-00201-EK Document 34 Filed 11/04/20 Page 4 of 5 PageID #: 266




court recognized that “the law is unclear whether the Huntley

standard has been superseded by Samson,” and that the Circuit

had “noted on several occasions that it is an open question

whether Samson may justify a parole officer’s suspicionless

search of a New York parolee’s home.”        This lack of clarity

arises because the California statute at issue in Samson

explicitly allowed for search without cause by a parole officer,

and New York’s regulations do not contain the same language.

See, e.g., United States v. Watts, 301 F. App'x 39, 42 n.2 (2d

Cir. 2008) (discussing N.Y. Comp. Codes R. & Regs. Tit. 9, §

8003.2(d)); United States v. White, 622 F. Supp. 2d 34, 41

(S.D.N.Y. 2008) (collecting cases).        But even if Huntley, and

not Samson, governs, the search here would still survive

challenge.

           Huntley “authorizes a parole officer to search a

parolee’s home or person, without a search warrant, if the

search is ‘rationally and reasonably related to the performance

of his duty as a parole officer.’”        United States v. Lambus, 897

F.3d 368, 403 (2d Cir. 2018) (quoting Huntley, 43 N.Y.2d at

179).   A parole officer has a duty “to investigate whether a

parolee is violating the conditions of his parole,” including

“that the parolee commit no further crimes” — here, the

possession of a firearm.      See United States v. Barner, 666 F.3d

79, 85 (2d Cir. 2012); United States v. Newton, 369 F.3d 659,

                                     4
 Case 1:20-cr-00201-EK Document 34 Filed 11/04/20 Page 5 of 5 PageID #: 267



666 (2d Cir. 2004).     The instant search was conducted pursuant

to a tip received by law enforcement that the parolee had a

firearm in his apartment.      The Second Circuit has treated parole

searches effectuated pursuant to such a tip as presumptively

“rationally and reasonably related” to the parole officer’s job

duties, absent affirmative indications of unreliability, and

there are no such indications present here.         See United States

v. Reyes, 283 F.3d 446, 463 (2d Cir. 2002).         Accordingly, the

instant search survives scrutiny under Huntley as well.

           For the foregoing reasons, the Defendant’s motion to

suppress is denied.



     SO ORDERED.

                                   _/s Eric Komitee_____________
                                   ERIC KOMITEE
                                   United States District Judge


Dated:     November 4, 2020
           Brooklyn, New York




                                     5
